Title: From George Washington to William Aylett Booth, 18 December 1793
From: Washington, George
To: Booth, William Aylett


          
            Sir,
            Philada 18. Decemr 1793.
          
          The attachment, expressed by the resolutions of Shenandoah County, to the Constitution
            of the U. States; the importance of cultivating peace & harmony with all the world,
            by just & honorable means; and the grateful acknowledgment of the services rendered
            by the French nation, meet my full assent. For the
            favorable sentiments towards myself, I must entreat you, Sir, to communicate my thanks
            to my Fellow Citizens of Shenandoah.
          
            Go. Washington
          
         